Citation Nr: 0705464	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right knee disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which recharacterized the veteran's right knee 
disorder and increased the veteran's disability rating to 20 
percent.  In July 2006, the veteran failed to report for his 
scheduled RO hearing.  However, in October 2006, the 
appellant testified at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  A copy 
of the hearing transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by 
complaints of pain, buckling, swelling and locking of the 
knee, but without objective findings of subluxation or 
instability. 

2.  The veteran's range of motion of the right knee shown on 
most recent examination is from 10 degrees of extension to 
115 degrees of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a right knee meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5258 (2006).

2.  The criteria for a separate compensable rating for 
limitation of extension of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5261, (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  An October 2004 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish the veteran's increased rating claim, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an October 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
an increased rating was granted on appeal.  When implementing 
the award for an increased rating for a right knee disorder, 
the RO will address any notice defect with respect to the 
effective date.  Significantly, the veteran retains the right 
to appeal any effective date assigned by the RO.  

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the disability rating assigned for 
his right knee disorder should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the present appeal, the veteran's right knee disorder is 
currently rated as 20 percent disabling, under Diagnostic 
Code 5258.  

Pursuant to Diagnostic Code 5258, a maximum 20 percent rating 
is warranted for a dislocated semilunar-cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.

Under Diagnostic Codes 5260-5261, a maximum 30 percent rating 
is warranted for limitation of leg flexion when it is limited 
to 15 degrees; a 20 percent rating is warranted when it is 
limited to 30 degrees; a 10 percent rating is warranted when 
it is limited to 45 degrees; and a 0 percent (noncompensable) 
rating is warranted when it is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Correspondingly, a 
20 percent rating is warranted when leg extension is limited 
to 15 degrees; a 10 percent rating is warranted when it is 
limited to 10 degrees; and a noncompensable rating is 
warranted when it is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Standard range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  If the evidence shows compensable limitation of both 
flexion and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5257 (2006).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

In support of his claim, the veteran testified at an October 
2006 Travel Board hearing that he experienced pain and 
swelling of his right knee especially when he straightens out 
his right leg and climb stairs.  Also, the veteran reported 
buckling of his right knee.  The claims file contains a 
November 2004 VA examination and private treatment records 
from L. P. Johnson, M. D., between April 2003 and October 
2006.  

At the VA examination, the veteran complained of recurrent 
pain with moderate swelling.  He did not use a cane, but 
favored his right knee.  On physical examination, the 
veteran's right knee had 20 degrees of extension to 95 
degrees of flexion with pain on repetition.  X-rays revealed 
degenerative joint changes for the right knee.  Various 
ligament tests and the drawer test showed normal results.

Private treatment records from Dr. Johnson's office show 
that, in October 2004, the veteran's right knee had 10 
degrees of extension to 60 degrees of flexion.  In January 
2005, there was full extension and flexion was to 115 
degrees.  Also, the right knee was stable to ligament 
examination.  Approximately a year later, a March 2006 
examination showed that extension was to 2 degrees and 
flexion was to 110 degrees with right knee stable to ligament 
examination.  The veteran's latest private examination, in 
October 2006, reveals that he had a range of motion from 10 
degrees of extension to 115 degrees of flexion.  The 
physician observed that the veteran was limping, but found 
that the right knee was grossly stable to ligament 
examination.  

Given the above evidence, the Board observes that, currently, 
the veteran's right knee range of motion has improved when 
compared to the November 2004 VA examination.  As reflected 
by his October 2006 examination, his extension of 10 degrees 
for the right knee warrants a 10 percent rating under 
Diagnostic Code 5261.  In addition, 60 to 115 degrees of 
flexion would fail to provide for a compensable rating under 
Diagnostic Code 5260.  In this regard, separate compensable 
ratings under both Diagnostic Codes 5260 and 5261 are not 
warranted under 

VAOPGCPREC 9-2004.  Even with consideration of pain and 
degenerative changes of the right knee, his right knee 
disorder would warrant no more than a separate 10 percent 
disability rating.  38 C.F.R. §§ 4.40, 4.45 and 4.59.

Further, the veteran's right knee is in receipt of the 
maximum schedular evaluation of 20 percent under Diagnostic 
Code 5258 and this disability is not shown to present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321.  

Next, the Board finds that a separate rating is not available 
under Diagnostic Code 5257 since the functional limitation of 
his right knee is minimal.  Although the veteran testified to 
the buckling of his knee, medical evidence in January 2005 
and October 2006 show objective findings of stability upon 
ligament examination.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's right knee disorder currently 
results in frequent hospitalizations or marked interference 
in his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board finds that the veteran's right knee disorder 
warrants a separate 10 percent disability rating under 
Diagnostic Code 5261.  The disability rating for the right 
knee under Diagnostic Codes 5258 continues to warrant a 20 
percent rating.




ORDER

A disability rating in excess of 20 percent for residuals of 
a right knee meniscectomy have not been met.  

A separate 10 percent disability rating for limitation of 
extension of the right knee disorder is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


